Judgment, Supreme Court, Bronx County (Ira Globerman, J., at suppression hearing; Peter Benitez, J., at jury trial and sentence), rendered November 18, 1998, convicting defendant of robbery in the first degree (two counts), assault in the first degree (two counts) and criminal possession of a weapon in the second degree, and sentencing him to an aggregate term of 20 to 40 years, unanimously affirmed.
The court properly denied suppression of defendant’s written statement. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761). The hearing court properly exercised its discretion in denying defendant’s request to reserve closing argument and participate in the remainder of the codefendant’s suppression hearing after the two cases were severed, and the trial court properly exercised its discretion in rejecting defendant’s application to reopen the suppression hearing, made after defendant learned of the testimony adduced at the codefendant’s hearing following the severance (see People v Mercado, 62 NY2d 866). The testimony elicited during the continuation of the codefendant’s hearing only related to the particular circumstances of the codefendant’s interrogation, and was highly remote and collateral to the credibility issues raised by this defendant.
The court properly imposed consecutive sentences for defendant’s convictions of robbery in the first degree and assault in the first degree since the assault was not part of the robbery, but was an “unnecessary afterthought” (People v Smiley, 121 AD2d 274, 276, lv denied 68 NY2d 817). The evidence established that after the completion of the robbery, defendant formed a new intent and committed a distinct criminal act by *226shooting the victim in the neck, rendering her quadriplegic. We perceive no basis for reducing the sentence. Concur — Williams, P.J., Nardelli, Rosenberger, Ellerin and Lerner, JJ.